Citation Nr: 1614656	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-08 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to service-connected fracture residuals of the nasal bone with septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to September 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Board previously remanded this matter for development in June 2015.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his March 2009 substantive appeal, the Veteran indicated that he wished to appear for a Travel Board hearing in conjunction with his appeal; the Veteran withdrew that request in August 2013.  Thereafter, in a September 2015 submission, the Veteran submitted a new request for a Travel Board hearing to be held at the Waco, Texas, RO.  As a hearing has not yet been held regarding the current claim on appeal, and as Travel Board hearings are scheduled by the RO, remand of the appeal is necessary.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Waco, Texas, RO in accordance with his docket number.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

